                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF WISCONSIN


RONAN J. KYLES,

             Plaintiff,

      v.                                             Case No. 18-CV-2003

MARY JO TRUNNELL, et al.,

             Defendants.


                                      ORDER


      Plaintiff Ronan J. Kyles, a state prisoner proceeding pro se, filed this civil

rights complaint under 42 U.S.C. § 1983. The court screened the amended complaint

and allowed Kyles to proceed on a claim that the defendants were deliberately

indifferent to his serious medical need in violation of the Eighth Amendment to the

United States Constitution. (ECF No. 12 at 5.) This matter is before the court on the

defendants’ request for additional briefing on the issue of whether Kyles exhausted

his administrative remedies before filing this lawsuit.

      1. Background

      On January 29, 2020, the court denied the defendants’ motion for summary

judgment for failure to exhaust administrative remedies. (ECF No. 53.) A Pavey

evidentiary hearing was scheduled for June 8, 2020, to determine whether

administrative remedies were available to Kyles. (ECF No. 62.) Four days before the

scheduled Pavey hearing the defendants filed a motion to waive the Pavey hearing




        Case 2:18-cv-02003-WED Filed 10/20/20 Page 1 of 6 Document 70
because they believed that they could not satisfy their burden due to factual disputes.

(ECF No. 63 at 1-2.) The defendants also requested additional briefing on whether

Kyles exhausted his administrative remedies before he filed this lawsuit. (Id. at 2.)

On June 8, 2020, the court granted the defendants’ motion to waive the Pavey hearing

and set a briefing schedule on whether the defendants should be allowed to raise a

new argument relating to Kyles’s exhaustion of his administrative remedies that was

not briefed during summary judgment. (ECF Nos. 64, 65.) The parties have submitted

additional briefing in accordance with the schedule set by the court.

      2. The Parties’ Arguments

      The defendants contend that the court should allow them to raise an additional

argument as to why Kyles failed to exhaust his administrative remedies. (ECF No.

67 at 3-4.) The defendants point out that they pled the exhaustion affirmative defense

in their answer and that they pressed it in their motion for summary judgment. (Id.

at 4.) They acknowledge that they did not argue that Kyles failed to exhaust his

administrative remedies when he filed this lawsuit before completing the

administrative review process as required by the Prison Litigation Reform Act

(PLRA), 42 U.S.C. § 1997e(a). (Id. at 7.) Counsel for the defendants concedes that she

erred by not identifying the argument earlier and including it in the summary

judgment motion. (Id.)

      The defendants contend that the court should exercise its discretion to allow

the additional argument because (1) Kyles is not prejudiced by the inadvertent failure

to raise the argument earlier, (2) Kyles has an opportunity to respond to the

                                          2



        Case 2:18-cv-02003-WED Filed 10/20/20 Page 2 of 6 Document 70
argument, and (3) the Seventh Circuit Court of Appeals will usually address on

appeal a new argument supporting a claim made before the district court. (Id. at 5-

6.)

      Kyles contends that the defendants should not be rewarded for repeated

delays, and opines that they strategically attempted to delay a decision in this case

for seven months, until after Chambers v. Sood, 956 F.3d 979 (7th Cir. 2020), was

decided. (ECF No. 68 at 1.) Kyles also asserts that the defendants negligently failed

to raise their new exhaustion argument earlier and that they should be held to

deadlines absent excusable neglect. (Id. at 1-2.) He says that, since the defendants’

new argument will not release them from liability or dismiss the case with prejudice,

their purpose is only to throw up speed bumps which needlessly raise the cost of

litigation. (Id. at 2.) Kyles also says that he is prejudiced because of the legal loan

debt he incurred in responding to the defendants’ additional brief. (Id.)

      3. Discussion

      The exhaustion of administrative remedies is an affirmative defense. See Jones

v. Bock, 549 U.S. 199, 216 (2007). The defendants did not waive the exhaustion

affirmative defense; they raised it in their answer to the amended complaint (ECF

No. 20 at 1) and they argued in their summary judgment motion that Kyles failed to

exhaust his administrative remedies, albeit on a different ground than they seek to

pursue here. The defendants timely filed their motion for summary judgment on

exhaustion grounds and the court stayed discovery and case deadlines pending



                                          3



        Case 2:18-cv-02003-WED Filed 10/20/20 Page 3 of 6 Document 70
resolution of the exhaustion issue. (ECF No. 44.) But, by counsel’s admission, the

defendants erred in not raising the argument they seek to raise now.

      The defendants acknowledge that the court has discretion over whether to

consider their new argument. See Pansier v. United States, Case No. 19-C-1431, 2020

WL 615290, at *3 (E.D. Wis. Feb. 10, 2020) (“The decision to prohibit further briefing

on an issue was within the court’s discretion.”); vacated and remanded on other

grounds, Pansier v. United States, 821 F. App’x 642 (7th Cir. Sept. 18, 2020). The

defendants contend that Kyles has not been prejudiced by their oversight in failing

to raise the new argument earlier because the court stayed discovery and case

deadlines until it resolved the exhaustion issue and because, “[s]hould this Court

reject the Defendants’ additional exhaustion argument, Kyles will have a full and fair

opportunity to seek discovery and prepare for trial.” (ECF No. 67 at 5.)

      The Prison Litigation Reform Act provides that “[n]o action shall be brought

with respect to prison conditions under section 1983 of this title, or any other Federal

law, by a prisoner confined in any jail, prison, or other correctional facility until such

administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). To

exhaust administrative remedies, an inmate must take each of the steps prescribed

by the state’s administrative rules governing prison grievances. Chambers v. Sood,

956 F.3d 979, 983 (7th Cir. 2020) (citing Lockett v. Bonson, 937 F.3d 1016, 1025 (7th

Cir. 2019)). “By its plain terms, the PLRA requires prisoners to exhaust

administrative remedies before filing suit; a ‘sue first, exhaust later’ approach is not

acceptable.” Chambers, 956 F.3d at 984 (quoting Ford v. Johnson, 362 F.3d 395, 398-

                                            4



        Case 2:18-cv-02003-WED Filed 10/20/20 Page 4 of 6 Document 70
400 (7th Cir. 2004)). “A premature lawsuit must be dismissed without prejudice, and

the prisoner must file a new suit after fully exhausting administrative remedies.” Id.

(citing Ford, 362 F.3d at 401).

      Kyles filed one inmate complaint related to the allegations in his federal court

complaint. Kyles first attempted to file his inmate complaint on November 28, 2018,

but it was returned to him on December 10, 2018, with instructions to resubmit the

complaint after following the “chain of command.” (ECF No. 41-2 at 1-2, 7-8.) Kyles

resubmitted his inmate complaint (MSDF-2019-308), the institution complaint

examiner received it on December 21, 2018, and the reviewing authority dismissed it

on February 15, 2019. (ECF No. 41-2 at 1, 4-5.) In the interim, Kyles filed this lawsuit

on December 20, 2018. (ECF No. 1.)

      At summary judgment the parties disputed whether Kyles had access to an

appeal form to complete the exhaustion process. The defendants waived the Pavey

hearing because they believed they could not satisfy their burden of proving that

Kyles had access to an appeal form. Thus, Kyles’s failure to complete the exhaustion

process is excused because administrative remedies were unavailable to him. See Hill

v. Snyder, 817 F.3d 1037, 1041 (7th Cir. 2016). So while Kyles has now exhausted his

available administrative remedies, he had not exhausted his administrative remedies

before filing this lawsuit.

      Having said that, Kyles’s failure to complete the exhaustion process before

filing this lawsuit does not preclude the court from resolving this case on the merits.

See Fluker v. Cnty. of Kankakee, 741 F.3d 787, 792-92 (7th Cir. 2013) (failure to

                                           5



        Case 2:18-cv-02003-WED Filed 10/20/20 Page 5 of 6 Document 70
exhaust administrative remedies does not deprive a court of jurisdiction and a district

court may progress from the PLRA defense to the merits if the situation properly calls

for it); see also Bowman v. Korte, 962 F.3d 995, 998-99 (7th Cir. 2020) (rejecting

defendants’ motion for summary judgment on exhaustion grounds when it was filed

two years after the court-imposed deadline and two months before trial). Dismissing

this case without prejudice for failure to exhaust administrative remedies now would

be inefficient. There are no longer any administrative remedies to exhaust. In this

situation, the efficient course is to reject the defendants’ request to raise an additional

argument in favor of their motion for summary judgment on exhaustion grounds.

      The court will set deadlines for the completion of discovery on the merits and

filing dispositive motions on the merits as set forth below.

      THEREFORE, IT IS ORDERED that the court REJECTS the defendants’

request to raise an additional argument in support of their motion for summary

judgment for failure to exhaust administrative remedies.

      IT IS FURTHER ORDERED that the deadline for the completion of

discovery on the merits is February 16, 2021, and the deadline for filing dispositive

motions on the merits is March 15, 2021.

              Dated at Milwaukee, Wisconsin this 20th day of October, 2020.




                                                WILLIAM E. DUFFIN
                                                U.S. Magistrate Judge


                                            6



        Case 2:18-cv-02003-WED Filed 10/20/20 Page 6 of 6 Document 70
